Title: To Alexander Hamilton from Robert Morris, 31 March 1795
From: Morris, Robert
To: Hamilton, Alexander


Dear Sir
Philada. 31st. March 1795
I have before me your Friendly & Polite letter of the 18th. inst. and without making any professions, I shall only give you the assurance that every future opportunity of Social intercourse or agreeable business that may offer between you & me or your Family & mine will on my part be Seized with Avidity and I have not the smallest doubt of the continuance of that Friendship & Harmony that has hitherto Subsisted. I am obliged by the manner in which you have proposed the payment of Mr Church’s Money with which I shall comply by placing in your hands good Acceptances or Notes payable by the time you mention, but this will require a little previous Arrangement on my part. You shall pretty soon hear from me again with the paper.
Mrs Morris & my Daughters desire to be remembered with affection to Mrs Hamilton whose Friendship they Value and with sincere regard
I remain Dear Sir   Your obliged & Obedt humble Servant

Robt. Morris
Alexr Hamilton Esqr
Albany

